Case 2:18-cv-04837-DSF-GJS Document 20-3 Filed 03/04/19 Page 1 of 4 Page ID #:97




                          EXHIBIT 2
Case 2:18-cv-04837-DSF-GJS Document 20-3 Filed 03/04/19 Page 2 of 4 Page ID #:98




  1

  2
                  Original Image                         Infringed Image & URLs
  3    1.

  4

  5

  6

  7

  8
  9                                                             Infringing URL:
                                              http://dangerousperfume.com/dangerous-summer/
 10                                                               Image URLs:
                                                       http://dangerousperfume.com/wp-
 11                                         content/uploads/2015/04/dangerous-cologne-surfer-1-
                                                                   300x188.jpg
 12                                                               Large Image:
 13                                                    http://dangerousperfume.com/wp-
                                           content/uploads/2015/04/dangerous-cologne-surfer-1.jpg
 14    2.

 15

 16

 17

 18

 19

 20
                                                                Infringing URL:
 21                                           http://dangerousperfume.com/dangerous-summer/
                                                                  Image URLs:
 22                                                    http://dangerousperfume.com/wp-
                                           content/uploads/2015/04/dangerous-perfume-surfer-girl-
 23                                                                300x188.jpg
                                                                  Large Image:
 24                                                    http://dangerousperfume.com/wp-
                                             content/uploads/2015/04/dangerous-perfume-surfer-
 25
                                                                     girl.jpg
 26

 27

 28
                                            10
                                        COMPLAINT
Case 2:18-cv-04837-DSF-GJS Document 20-3 Filed 03/04/19 Page 3 of 4 Page ID #:99



       3.
  1
  2
  3
  4
  5
  6
  7
                                                                Infringing URL:
  8                                           http://dangerousperfume.com/dangerous-summer/
                                                                  Image URLs:
  9                                                    http://dangerousperfume.com/wp-
                                           content/uploads/2015/04/dangerous-cologne-surfer-girl-
 10                                                            black-300x185.jpg
                                                                  Large Image:
 11                                                    http://dangerousperfume.com/wp-
                                           content/uploads/2015/04/dangerous-cologne-surfer-girl-
 12                                                                 black.jpg
       4.
 13
 14
 15
 16
 17
 18
 19
                                                                 Infringing URL:
 20                                           http://dangerousperfume.com/dangerous-summer/
                                                                   Image URLs:
 21                                                    http://dangerousperfume.com/wp-
                                           content/uploads/2015/04/dangerous-perfume-surfer-girl-
 22                                                            stripes-300x200.jpg
                                                                   Large Image:
 23
                                                       http://dangerousperfume.com/wp-
 24                                        content/uploads/2015/04/dangerous-perfume-surfer-girl-
                                                                    stripes.jpg
 25
 26
 27
 28
                                           11
                                        COMPLAINT
Case 2:18-cv-04837-DSF-GJS Document 20-3 Filed 03/04/19 Page 4 of 4 Page ID #:100



       5.
   1
   2
   3
   4
   5
   6
   7
                                                                 Infringing URL:
   8                                          http://dangerousperfume.com/dangerous-summer/
                                                                   Image URLs:
   9                                                   http://dangerousperfume.com/wp-
                                           content/uploads/2015/04/dangerous-perfume-surfer-girl-
  10                                                            gold-300x200.jpg
                                                                   Large Image:
  11
                                                       http://dangerousperfume.com/wp-
  12                                       content/uploads/2015/04/dangerous-perfume-surfer-girl-
                                                                      gold.jpg
  13   6.

  14
  15
  16
  17
  18
  19
                                                                Infringing URL:
  20
                                              http://dangerousperfume.com/dangerous-summer/
  21                                                              Image URL:
                                                       http://dangerousperfume.com/wp-
  22                                         content/uploads/2015/04/dangerous-cologne-surfer-
                                                                  300x200.jpg
  23                                                              Large Image:
                                                       http://dangerousperfume.com/wp-
  24                                        content/uploads/2015/04/dangerous-cologne-surfer.jpg

  25
  26
  27
  28
                                            12
                                        COMPLAINT
